                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


LUQMAN SHABAZZ (#29258)
                                                  CIVIL ACTION
VERSUS
                                                  NO. 16-239-JWD-EWD
DARRELL VANNOY, WARDEN, ET AL.

                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 20, 2019, to which an objection (Doc.

12) was filed;

       IT IS ORDERED that Petitioner’s application for habeas corpus relief is DENIED as

untimely and that this proceeding is DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that if Petitioner seeks to pursue an appeal in this case,

a certificate of appealability shall be denied.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on September 10, 2019.



                                                  S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
